Citation Nr: 0844987	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  05-38 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.   



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel


INTRODUCTION

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the benefits sought on 
appeal. The appellant, the surviving spouse of a veteran who 
had active service from December 1969 to May 1993, appealed 
that decision to the BVA and the case was referred to the 
Board for appellate review.


REMAND

A preliminary review of the record indicates that the claim 
requires additional development.  The appellant contends that 
the veteran's death due to prostrate cancer was caused by in-
service exposure to chemicals.  The relevant evidence is 
briefly summarized below.

The veteran's DD214, certificate of release or discharge from 
active duty, notes that, for three years and eight months 
during service, the veteran's primary specialty was "fuels 
supervisor."  Service personnel records, specifically 
periodic performance reports dated September 1971 through 
July 1975, indicate that the veteran's position required him 
to sample and test jet fuels and other petroleum products to 
insure their quality.  Fuels listed on these documents 
include JP-4 and 115/145.

The veteran's service medical records do not contain any 
notation regarding treatment for cancer.  A May 1991 service 
physical examination indicates that the veteran's prostrate 
was of normal size, shape, and location.  October 1992 
service medical records note that the veteran was treated for 
a left ureterovesical stone.  

Post-service private medical records indicate that the 
veteran was diagnosed with prostate cancer in July 1999.  
Subsequent private records show that the cancer later 
metastasized to his bones.  The veteran's death certificate 
reports that he died of prostatic carcinoma in November 2003.  

In October 2003, prior to his death, the veteran filed a 
claim for service connection for cancer, stating that he 
believed that the disorder was caused by long-term exposure 
to chemicals known to cause cancer.  To supplement his claim, 
the appellant's representative submitted what appears to be a 
newspaper page, containing a warning regarding chemicals 
known to cause cancer according to the state of California.  
These chemicals reportedly could be found in gasoline, crude 
oil, and other petroleum products and their vapors.  

Subsequent to the July 2004 rating decision, denying the 
appellant's claim currently on appeal, the appellant 
submitted a statement with her August 2004 Notice of 
Disagreement.  In this statement, she indicated that her 
husband was exposed to Agent Orange while working as a fuel 
lab technician at Norton Air Force Base.  In an additional 
statement, included with her November 2005 appeal to the 
Board, the appellant said that the veteran was exposed to the 
following chemicals during service: benzene, carbon 
tetracholoride, trichloroethylene, tetrachloroethylene, 
freon, methyl ethyl ketone, cholorobromo methane, isocyanate, 
hydraulic fuel "Red," deicing fluids, cadmium, and 
beryllium.  

The record indicates that a Supplemental Statement of the 
Case, issued to the appellant at her address of record in 
January 2008, was returned to the RO as undeliverable in 
February 2008.

Reviewing the evidence of record, the Board notes that, prior 
to his death, the veteran claimed that he was exposed to 
chemicals that resulted in his cancer.  While the veteran 
might have been exposed to chemical agents included in 
petroleum products during service, the Board notes that no 
action has been taken to confirm such exposure and no opinion 
has been sought regarding whether the veteran's death was 
causally or etiologically related to such exposure.  As such, 
the Board finds that, as part of this Remand action, 
information should be sought, if available, regarding the 
types of chemicals the veteran would have been exposed to as 
part of his duties.  After said development is accomplished, 
the Board requests that the claims file, including any 
information acquired in accordance with this Remand, be 
reviewed by a specialist in occupational environmental 
medicine for an opinion as to whether the veteran's fatal 
prostate cancer was more likely than not etiologically 
related to chemical exposure in service.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/ AMC should attempt to verify 
the appellant's current mailing address, 
to include contacting her accredited 
representative for such information, if 
necessary.  Thereafter, if a current 
address for the appellant is identified, 
the RO/AMC should re-mail the January 2008 
Supplemental Statement of the Case to the 
appellant.

2.  The RO/AMC should contact the 
appropriate government agency or service 
department and request whatever 
information might be available regarding 
the names of the substances/chemicals to 
which the veteran would have been exposed 
to in connection with his duties as a 
fuels supervisor and set forth in the in 
his Air Force Performance Reports 
associated with the claims file.  

3.  After the development requested in the 
second paragraph has been completed, the 
RO/AMC should refer the claims file for 
review by a specialist in occupational 
environmental medicine for an opinion as 
to whether it was more likely than not 
that the veteran's prostatic carcinoma was 
causally or etiologically related to any 
of the substances/chemicals that he was 
exposed to during service.  The RO/AMC 
should furnish the examiner with a list of 
substances/chemicals the veteran was shown 
to have been exposed to during service and 
the examiner should base any opinion upon 
the substances/chemicals the veteran was 
exposed to during service.  If the 
information sought pursuant to the 
development requested in the second 
paragraph cannot be obtained, the examiner 
should base his opinion upon the fuels 
listed in the service performance reports 
dated September 1971 through July 1975, 
including JP-4 and 115/145.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the veteran's claims file, or, in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and her representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
appellant until she is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals










